Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
July 26, 2011, is by and among each of the Persons identified as a “Lender” on
the signature pages hereto, WELLS FARGO BANK, N.A., a national banking
association, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Administrative Agent”),
CARRIER ENTERPRISE, LLC, a Delaware limited liability company formerly known as
Carrier Sales and Distribution, LLC (“Borrower”), and CARRIER (PUERTO RICO),
INC., a Delaware corporation (“Guarantor”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of July 1, 2009 (as
amended by that certain First Amendment to Credit Agreement dated February 23,
2011, that certain Second Amendment to Credit Agreement dated March 31, 2011,
and as further amended or modified from time to time, collectively, the
“Existing Credit Agreement”) among the Lenders (as defined therein), WELLS FARGO
BANK, N.A., a national banking association, and J.P. MORGAN SECURITIES LLC
(f/k/a J.P. MORGAN SECURITIES, INC.), as joint lead arrangers and joint
bookrunners (in such capacity, together with their successors and assigns in
such capacity, collectively, the “Arrangers” and individually an “Arranger”),
the Administrative Agent, JPMORGAN CHASE BANK, N.A., a national banking
association, as syndication agent (in such capacity, together with its
successors and assigns in such capacity, “Syndication Agent”; together with
Administrative Agent, collectively, the “Agents” and individually an “Agent”),
and Borrower, the Lenders have extended commitments to make certain credit
facilities available to Borrower; and

WHEREAS, the parties hereto have agreed to amend the Existing Credit Agreement
as set forth herein.

NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the parties hereby agree as follows:

PART I

DEFINITIONS

SUBPART 1.1. Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, the following terms used in this Amendment, including its
preamble and recitals, have the following meanings:

“Amended Credit Agreement” means the Existing Credit Agreement, as amended
hereby.

“Effective Date” shall have the meaning set forth in Subpart 3.1.

SUBPART 1.2. Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Amended Credit Agreement.

PART II

AMENDMENT TO EXISTING CREDIT AGREEMENT AND WAIVER

SUBPART 2.1. Amendment to Schedule C-1 (Commitments). Effective on (and subject
to the occurrence of) the Effective Date, Schedule C-1 to the Existing Credit
Agreement shall be amended and restated in its entirety by Schedule C-1 attached
hereto.



--------------------------------------------------------------------------------

SUBPART 2.2. Amendment to Schedule 1.1 (Definitions). Effective on (and subject
to the occurrence of) the Effective Date, Schedule 1.1 to the Existing Credit
Agreement shall be amended by amending and restating the definition of
“Borrowing Base” as follows:

“Borrowing Base” means, as of any date of determination, the result of:

 

  (a) 70% of the amount of Eligible Accounts (the “A/R Availability Amount”),
plus

 

  (b) the lowest of

 

  (i) $62,500,000,

 

  (ii) 50% of the value of Eligible Inventory, and

 

  (iii) the A/R Availability Amount, minus

 

  (c) the aggregate amount of reserves, if any, established by Administrative
Agent under Section 2.1(c) of the Agreement.

SUBPART 2.3. Amendment to Schedule 4.17 (Material Contracts). Effective on (and
subject to the occurrence of) the Effective Date, Schedule 4.17 to the Existing
Credit Agreement shall be amended and restated in its entirety by Schedule 4.17
attached hereto.

SUBPART 2.4. Waiver of Notice Requirement. Administrative Agent and Lenders
hereby waive the 45 day written notice requirement set forth in Section 2.2(a)
to the Existing Credit Agreement in connection with Borrower’s proposal to
increase the Commitments, which increase shall become effective as of the
Effective Date in accordance with the terms of this Amendment.

PART III

CONDITIONS TO EFFECTIVENESS OF PART II

SUBPART 3.1. Effective Date. Part II of this Amendment shall be and become
effective as of the date hereof when the Administrative Agent shall have
received the following:

(a) fully executed counterparts of this Amendment, as executed by Borrower,
Guarantor , Administrative Agent and each Lender (the “Effective Date”);

(b) a certificate from the Secretary of each of Borrower and Guarantor (each, an
“Obligor” and collectively, the “Obligors”) attesting to the resolutions of such
Obligor’s Board of Directors authorizing such Obligor’s execution, delivery and
performance of this Amendment; and

(c) an opinion of counsel to the Obligors in form and substance satisfactory to
Administrative Agent.



--------------------------------------------------------------------------------

PART IV

MISCELLANEOUS

SUBPART 4.1. No Course of Dealing. Obligors acknowledge and agree that the
execution, delivery and performance of this Amendment shall not create (nor
shall Obligors rely upon the existence of or claim or assert that there exists)
any obligation of any of the Administrative Agent or the Lenders to consider or
agree to any other amendment of or waiver or consent with respect to the Amended
Credit Agreement or any other Loan Document, and in the event that the
Administrative Agent and the Lenders subsequently agree to consider any
requested amendment, waiver or consent, neither the existence of this Amendment
nor any other conduct of the Administrative Agent or the Lenders related hereto
shall be of any force or effect on the Lenders’ consideration or decision with
respect to any such requested amendment, waiver or consent, and the Lenders
shall not have any obligation whatsoever to consider or agree to any such
amendment, waiver or consent.

SUBPART 4.2. Acknowledgments and Stipulations. In order to induce Administrative
Agent and Lenders to enter into this Amendment, Borrower acknowledges,
stipulates and agrees that (a) all of the Obligations are absolutely due and
owing by Borrower to Administrative Agent and Lenders without any defense,
deduction, offset or counterclaim (and, to the extent Borrower had any defense,
deduction, offset or counterclaim on the date hereof, the same is hereby waived
by Borrower); (b) the Loan Documents executed by each Obligor are legal, valid
and binding obligations of such Obligor enforceable against such Obligor in
accordance with their respective terms; (c) the Liens granted by each Obligor to
Administrative Agent in the Collateral are valid and duly perfected Liens,
subject only to Permitted Liens; (d) each of the recitals contained at the
beginning of this Amendment is true and correct; and (e) prior to executing this
Agreement, each Obligor consulted with and had the benefit of advice of legal
counsel of their own selection and has relied upon the advice of such counsel,
and in no part upon the representation of Administrative Agent, any Lender or
any counsel to Administrative Agent or any Lender concerning the legal effects
of this Agreement or any provision hereof.

SUBPART 4.3. Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.

SUBPART 4.4. References in Other Loan Documents. At such time as this Amendment
shall become effective pursuant to the terms of Subpart 3.1, all references in
the Existing Credit Agreement (including without limitation the Schedules
thereto) to the “Agreement,” and all references in the other Loan Documents to
the “Credit Agreement,” shall be deemed to refer to the Amended Credit
Agreement.

SUBPART 4.5. Representations and Warranties of the Obligors. Each Obligor hereby
represents and warrants that (a) the representations and warranties contained in
the Existing Credit Agreement and the other Loan Documents (after giving effect
to the amendments contained herein) are correct in all material respects on and
as of the date hereof as though made on and as of such date (except to the
extent, in each case, that such representations and warranties relate solely to
an earlier date), and (b) no Default or Event of Default exists on and as of the
date hereof. Without limitation of the preceding sentence, each Obligor hereby
expressly reaffirms the validity, effectiveness and enforceability of each Loan
Document to which it is a party (in each case, as the same may be modified by
the terms of this Amendment).

SUBPART 4.6. Counterparts, Etc.. This Amendment may be executed in any number of
counterparts each of which when so executed shall be deemed to be an original
and all of which



--------------------------------------------------------------------------------

taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment. THIS
AMENDMENT SUPPLEMENTS, AND FORMS A PART OF, THE EXISTING CREDIT AGREEMENT, BUT
(FOR THE AVOIDANCE OF DOUBT) THE PARTIES HERETO IN ANY EVENT SPECIFICALLY AGREE
(WITHOUT LIMITATION OF THE FIRST PART OF THIS SENTENCE) THAT THE PROVISIONS OF
SECTION 12 OF THE EXISTING CREDIT AGREEMENT APPLY TO THIS AMENDMENT AS IF SET
FORTH HEREIN.

SUBPART 4.7. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

BORROWER:

CARRIER ENTERPRISE, LLC By:  

/s/ Ana M. Menendez

Name:  

Ana M. Menendez

Title:  

Vice President

 

GUARANTOR:

CARRIER (PUERTO RICO), INC. By:  

/s/ Ana M. Menendez

Name:  

Ana M. Menendez

Title:  

Vice President



--------------------------------------------------------------------------------

LENDERS:

WELLS FARGO BANK, N.A.

as Administrative Agent and a Lender

By:  

/s/ Robert Lozano

Name:  

Robert Lozano

Title:  

Senior Vice President

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ John A. Horst

Name:  

John A. Horst

Title:  

Chief Executive

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

/s/ Thomas Hasenauer

Name:  

Thomas Hasenauer

Title:  

Vice President



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Commitment Amount      Commitment Percentage  

Wells Fargo Bank, NA

   $ 62,500,000         50.000 % 

JPMorgan Chase Bank, NA

   $ 41,666,250         33.333 % 

The Northern Trust Company

   $ 20,833,750         16.667 %    

 

 

    

 

 

     $ 125,000,000         100.000 % 



--------------------------------------------------------------------------------

Schedule 4.17

Material Contracts

 

1. Distributor Agreement, dated July 1, 2009, by and between Carrier Corporation
and Carrier Enterprise, LLC.

 

2. Distributor Agreement, dated July 1, 2009, by and between Carrier Corporation
and Carrier (Puerto Rico), Inc.

 

3. Distribution Agreement, dated July 1, 2009 by and between International
Comfort Products, LLC and Carrier Enterprise, LLC.

 

4. Trade Name Agreement, dated July 1, 2009 by and between Carrier Corporation
and Carrier Enterprise, LLC.